Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claims 1-13 the prior art of record does not teach a connecting unit, comprising: a base; a plurality of fixing pins, wherein the plurality of fixing pins protrudes from the base and extends towards a first direction away from the base such that the fixing pins form an accommodating space, and each fixing pin forms a fixing portion arranged on an inner wall surface thereof and facing the accommodating space; and a plurality of connecting pins, wherein the plurality of connecting pins protrudes from the base and extends towards the first direction such that the connecting pins surround the accommodating space, the fixing pins and the connecting pins being alternatingly arranged, each of the connecting pins having an end portion away from the base and bent away from the accommodating space, and each of the connecting pins having an abutting portion arranged on an outer wall surface thereof and facing away from the accommodating space, wherein the fixing portions are more deeply extended into the accommodating space than the inner wall surfaces of the connecting pins facing the accommodating space, and the abutting portions are more outwardly protruded than the outer wall surfaces of the fixing pins facing away from the accommodating space.
Loewe US 2009/0263210 is closest prior art which teaches : a base; a plurality of fixing pins, wherein the plurality of fixing pins protrudes from the base and extends towards a first direction away from the base such that the fixing pins form an accommodating space, and each fixing pin forms a fixing portion arranged on an inner wall surface thereof and facing the accommodating space; and a plurality of connecting pins, wherein the plurality of connecting pins protrudes from the base and extends towards the first direction such that the connecting pins surround the accommodating space, the fixing pins and the connecting pins being alternatingly arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871